20-05027-rbk Doc#250 Filed 04/21/21 Entered 04/21/21 17:28:19 Main Document Pg 1 of
                                        10



                      IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

   In re:                                  §
                                           §       Chapter 11
   KrisJenn Ranch, LLC,                    §
                                           §
            Debtor                         §       Case No. 20-50805
                                           §
                                           §


   KrisJenn Ranch, LLC, KrisJenn Ranch,    §
   LLC–Series Uvalde Ranch, and KrisJenn   §
   Ranch, LLC–Series Pipeline ROW, as      §
   successors in interest to Black Duck    §
   Properties, LLC,                        §
                                           §       Adversary No. 20-05027
            Plaintiffs,                    §
                                           §
   v.                                      §
                                           §
   DMA Properties, Inc., Frank Daniel      §
   Moore, and Longbranch Energy, LP,       §
                                           §
            Defendants.                    §


   DMA Properties, Inc., Frank Daniel      §
   Moore, and Longbranch Energy, LP,       §
                                           §
            Counterplaintiffs,             §
                                           §
   v.                                      §
                                           §
   KrisJenn Ranch, LLC, KrisJenn Ranch,    §       Adversary No. 20-05027
   LLC–Series Uvalde Ranch, and KrisJenn   §
   Ranch, LLC–Series Pipeline ROW, Black   §
   Duck Properties, LLC, Larry Wright,     §
                                           §
            Counterdefendants.             §
                                           §




                                               1
20-05027-rbk Doc#250 Filed 04/21/21 Entered 04/21/21 17:28:19 Main Document Pg 2 of
                                        10



           APPELLANT’S DESIGNATION OF ITEMS FOR APPELLATE RECORD

         TO THE HONORABLE RONALD B. KING, CHIEF UNITED STATES BANKRUPTCY JUDGE:

         Pursuant to Federal Rule of Bankruptcy Procedure 8009, DMA Properties, Inc. and Frank

  Daniel Moore (together, the “Appellant”), appellant in the appeal noticed on April 7, 2021 [Dkt.

  242], submit this Appellant’s Designation of Items to be Included in the Record on Appeal

  (“Appellant’s Designation of Record”) in the above-captioned case and respectfully requests that

  the Clerk forward the items listed herein to the District Court for inclusion in the record in

  connection with the appeal.

         Appellant notes that DMA Properties’s Motion for Attorneys’ Fees and Motion to Amend

  Judgment [Dkt. 240] is currently pending before the Bankruptcy Court. Appellant therefore

  reserves the right to supplement this Appellant’s Designation of Record.

         The Appellant respectfully designates the items listed below (including all exhibits,

  certificates, and submissions attached thereto) to be included in the appellate record:

   Designation     Docket         Description                                         Date
   No.             No.
   1.              1              Original Complaint Requesting Declaratory           05/01/2020
                                  Judgment
                   3              Amended Complaint                                   05/05/2020
                   5              Answer to Complaint                                 06/01/2020
                   6              Counterclaim against Krisjenn Rnach, LLC,           06/01/2020
                                  Krisjenn Rnach, LLC Series Uvalde Ranch,
                                  Krisjenn Ranch, LLC, Series Pipeline Row,
                                  Third Party-Complaint against John Terrill,
                                  Black Duck Properties, LLC, Larry Wright
                   9              Frank Daniel Moore’s Unopposed Motion to            06/05/2020
                                  Intervene
                   11             Order Regarding Motion to Intervene                 06/08/2020
                   14             Counterclaim against Krisjenn Rnach, LLC,           06/12/2020
                                  Krisjenn Rnach, LLC Series Uvalde Ranch,
                                  Krisjenn Ranch, LLC, Series Pipeline Row,



                                                   2
20-05027-rbk Doc#250 Filed 04/21/21 Entered 04/21/21 17:28:19 Main Document Pg 3 of
                                        10



                           Third Party-Complaint against John Terrill,
                           Black Duck Properties, LLC, Larry Wright
                17         Statement regarding consent                      06/24/2020
                18         Statement regarding consent                      06/24/2020
                20         Answer to Counterclaim                           06/29/2020
                21         Answer and Affirmative Defenses to Frank         07/06/2020
                           Daniel Moore’s Counterclaims and Third-Party
                           Claims
                28         Motion for Partial Summary Judgment on the       07/24/2020
                           Interpretation of DMA’s Net-Profits Interests
                           Agreement
                39         Third-Party Defendant Larry Wright’s Answer      08/14/2020
                           and Affirmative Defenses to Third-Party
                           Plaintiff DMA Properties, Inc.’s Third-Party
                           Claims
                40         Third-Party Defendant Larry Wright’s Answer      08/14/2020
                           and Affirmative Defenses to Third-Party
                           Plaintiff Frank Daniel Moore’s Third-Party
                           Claims
                60         Krisjenn Ranch, LLC, Krisjenn Ranch, LLC-        09/09/2020
                           Series Uvalde Ranch, and Krisjenn Ranch,
                           LLC-Series Pipeline Row, as successors in
                           interest to Black Duck Properties, LLC’s First
                           Amended Answer and Affiarmtive Defenses to
                           Frank Daniel Moore’s Counterclaims and
                           Third-Party Claims
                61         Krisjenn Ranch, LLC, Krisjenn Ranch, LLC-        09/09/2020
                           Series Uvalde Ranch, and Krisjenn Ranch,
                           LLC-Series Pipeline Row, as successors in
                           interest to Black Duck Properties, LLC’s First
                           Amended Answer and Affirmative Defenses to
                           DMA Properties, Inc.’s Counterclaims and
                           Third-Party Claims
                66         Response to Motion for Partial Summary           09/14/2020
                           Judgment on the Interpretation of DMA’s Net-
                           Profits Interest Agreement
                68         DMA Properties, Inc.’s Witness & Exhibit List    9/15/2020
                           for Hearing on September 22, 2020
                72         Reply to Response to Motion for Partial          09/21/2020
                           Summary Judgment on the Interpretation of
                           DMA’s Net-Profits Interest Agreement
                74         Order Denying Motion for Partial Summary         09/22/2020
                           Judgment on the Interpretation of DMA’s Net-
                           Profits Interest Agreement


                                           3
20-05027-rbk Doc#250 Filed 04/21/21 Entered 04/21/21 17:28:19 Main Document Pg 4 of
                                        10



                100        DMA and Moore’s Unopposed Motion for            10/14/2020
                           Leave to Amend Counterclaims and Third-
                           Party Claims
                101        Longbranch’s Unopposed Motion for Leave to      10/14/2020
                           Amend Pleadings
                122        Krisjenn Ranch, LLC, Krisjenn Ranch, LLC-       10/28/2020
                           Series Uvalde Ranch, and Krisjenn Ranch,
                           LLC-Series Pipeline Row, as successors in
                           interest to Black Duck Properties, LLC’s
                           Second Amended Answer and Affirmative
                           Defenses to DMA Properties, Inc.’s
                           Counterclaims and Third-Party Claims
                123        Krisjenn Ranch, LLC, Krisjenn Ranch, LLC-       10/28/2020
                           Series Uvalde Ranch, and Krisjenn Ranch,
                           LLC-Series Pipeline Row, as successors in
                           interest to Black Duck Properties, LLC’s
                           Second Amended Answer and Affirmative
                           Defenses to Frank Daniel Moore’s
                           Counterclaims and Third-Party Claims
                124        Krisjenn Ranch, LLC, Krisjenn Ranch, LLC-       10/28/2020
                           Series Uvalde Ranch, and Krisjenn Ranch,
                           LLC-Series Pipeline Row’s Objection to DMA
                           and Moore’s Amended Counterclaims and
                           Third-Party Claims
                138        Second Amended Adversary Complaint              11/02/2020
                139        Counterclaims and Third Party Claims            11/03/2020
                140        Notice of Withdrawal of Document No. 38         11/03/2020
                141        Second Amended Complaint                        11/03/2020
                143        Order Vacating Prior Order                      11/04/2020
                152        Order Granting in Part, Denying in Part         11/9/2020
                           Longbranch’s Unopposed Motion to Leave to
                           Amend
                154        Order Granting in Part, Denying in Part DMA     11/12/2020
                           and Moore’s Unopposed Motion for Leave to
                           Amend
                155        Order Dismissing Objections and DMA and         11/12/2020
                           Moore’s Amended Counterclaims and Third-
                           Party Claims as Moot
                161        DMA’s, Moore’s, and Longbranch’s Motion to      11/16/2020
                           Dismiss New Counterclaims under Rule
                           12(b)(6)
                162        Larry Wright’s Answer & Affirmative Defenses    11/17/2020
                           to Third Party Longbranch Energy, LP’s Third-
                           Party Claims`


                                          4
20-05027-rbk Doc#250 Filed 04/21/21 Entered 04/21/21 17:28:19 Main Document Pg 5 of
                                        10



                163        Answer and Affirmative Defenses to Third         11/18/2020
                           Party Plaintiff Longbranch Energy, LP’s
                           Counterclaims and Third-Party Claims
                172        Amended Counterclaims and Third-Party            11/30/2020
                           Claims filed by Third Party Plaintiff DMA
                           Properties, Inc.
                173        Amended Counterclaims and Third-Party            11/30/2020
                           Claims filed by Third Party Plaintiff Frank
                           Daniel Moore
                177        Debtors’ Response to DMA, Moore, and             12/04/2020
                           Longbranch’s Motion to Dismiss New
                           Counterclaims Under Rule 12(b)(6)
                182        Order Denying Motion to Dismiss New              12/04/2020
                           Counterclaims Under Rule 12(b)(6)
                186        Debtor’s Third Answer to Moore’s Amended         12/14/2020
                           Counterclaims and Third-Party Complaint
                187        Debtor’s Third Answer to DMA Properties,         12/14/2020
                           Inc.’s Amended Counterclaims and Third-Party
                           Complaint
                188        Third Party Defendant Larry Wright’s Second      12/14/2020
                           Amended Answer and Affirmative Defenses to
                           DMA Properties, Inc.’s Amended Third-Party
                           Claims
                189        Third Party Defendant Larry Wright’s Second      12/14/2020
                           Amended Answer and Affirmative Defenses to
                           Frank Daniel Moore’s Amended Third-Party
                           Claims
                197        Answer to Second Amended Complaint               12/23/2020
                199        Proposed Pre-Trial Order for Third Party         12/30/2020
                           Plaintiffs DMA Properties, Inc.
                202        Debtors’ Exhibit and Witness List                01/04/21
                203        Proposed Pretrial Order for Plaintiff Krisjenn   01/04/2021
                           Ranch, LLC, Krisjenn Ranch, LLC, Series
                           Uvalde Ranch, Krisjenn Ranch, LLC, Series
                           Pipeline Row, Counter Defendants Krisjenn
                           Ranch, LLC, Krisjenn Ranch, LLC, Series
                           Uvalde Ranch, Krisjenn Ranch, LLC, Series
                           Pipeline Row, Krisjenn Ranch, LLC, Krisjenn
                           Ranch, LLC, Series Uvalde Ranch, Krisjenn
                           Ranch, LLC, Series Pipeline Row
                204        Exhibit List for Third Party Plaintiff DMA       01/04/2021
                           Properties, Inc. & Frank Daniel Moore,
                           Defendant Longbranch Energy, LP



                                          5
20-05027-rbk Doc#250 Filed 04/21/21 Entered 04/21/21 17:28:19 Main Document Pg 6 of
                                        10



                205        Proposed Findings of Fact and Conclusions of      01/04/2021
                           Law for Third Party Plaintiff DMA Properties,
                           Inc. & Frank Daniel Moore, Defendant
                           Longbranch Energy, LP
                206        Order Regarding Motion for Leave to File          01/05/21
                           Third Amended Complaint
                208        Deposition Designations for Third Party           01/05/2021
                           Plaintiff DMA Properties, Inc. & Frank Daniel
                           Moore, Defendant Longbranch Energy, LP
                209        Amended Deposition Designations for Third         01/06/2021
                           Party Plaintiff DMA Properties, Inc. & Frank
                           Daniel Moore, Defendant Longbranch Energy,
                           LP
                215        Modified Debtor Plaintiff and Third Party         01/08/2021
                           Defendant’s Witness and Exhibits List
                216        Modified Proposed Pre-Trial Order for Plaintiff   01/08/2021
                           Krisjenn Ranch, LLC, Krisjenn Ranch, LLC,
                           Series Uvalde Ranch, Krisjenn Ranch, LLC,
                           Series Pipeline Row, Counter Defendants
                           Krisjenn Ranch, LLC, Krisjenn Ranch, LLC,
                           Series Uvalde Ranch, Krisjenn Ranch, LLC,
                           Series Pipeline Row, Krisjenn Ranch, LLC,
                           Krisjenn Ranch, LLC, Series Uvalde Ranch,
                           Krisjenn Ranch, LLC, Series Pipeline Row
                217        Plaintiff Krisjenn Ranch, LLC, Krisjenn Ranch,    01/08/2021
                           LLC, Series Uvalde Ranch, Krisjenn Ranch,
                           LLC, Series Pipeline Row, Counter Defendants
                           Krisjenn Ranch, LLC, Krisjenn Ranch, LLC,
                           Series Uvalde Ranch, Krisjenn Ranch, LLC,
                           Series Pipeline Row, Krisjenn Ranch, LLC,
                           Krisjenn Ranch, LLC, Series Uvalde Ranch,
                           Krisjenn Ranch, LLC, Series Pipeline Row
                220        Amended Exhibit List for Defendants DMA           01/10/2021
                           Properties, Inc., Longbranch Energy, LP, Third
                           Party Plaintiff Frank Daniel Moore
                221        Deposition Designations from Deposition of        01/15/2021
                           Adam McLeod
                222        Deposition Designations from Deposition of        01/15/2021
                           Larry Wright in his capacity as Corporate
                           Representative of Krisjenn Ranch, LLC
                236        Judge’s Opinion                                   03/24/2021
                237        Final Judgment                                    03/24/2021
                240        DMA Properties’ Motion for Attorneys’ Fees        04/07/2021
                           and Motion to Amend Judgment


                                           6
20-05027-rbk Doc#250 Filed 04/21/21 Entered 04/21/21 17:28:19 Main Document Pg 7 of
                                        10



                  241      Notice of Appeal filed by Third Party Plaintiff        04/07/2021
                           DMA Properties, Inc.
                  242      Notice of Appeal field by Defendant                    04/07/2021
                           Longbranch Energy, LP

                  230      Exhibits and Witness                                   02/11/2021
                           Longbranch Energy, DMA Properties, & Frank
                           Daniel Moore’s Trial Exhibits DX 1- DX 78
                           Debtor/Plaintiffs/Counter-Defendants
                           Krisjenn Ranch, LLC, Krisjenn Ranch, LLC-
                           Series Uvalde Ranch, and Krisjenn Ranch,
                           LLC-Series Pipelines Row, and Larry Wright’s
                           Trial Exhibits 1-104

                           Transcript of Proceeding January 11, 2021
                           (previously ordered)
                           Transcript of Proceeding January 12, 2021
                           (previously ordered)
                           Transcript of Proceeding January 13, 2021
                           (previously ordered)
                           Transcript of Proceeding January 15, 2021
                           (previously ordered)
                           Transcript of Proceeding January 21, 2021
                           Transcript of Proceeding February 11, 2021

                           Docket Sheet for Krisjenn Ranch, LLC v. DMA
                           Properties, Inc. et al. (In re Krisjenn Ranch, LLC),
                           Adv. No. 20-05027-rbk




  Dated: April 21, 2021




                                             7
20-05027-rbk Doc#250 Filed 04/21/21 Entered 04/21/21 17:28:19 Main Document Pg 8 of
                                        10



                                             Respectfully submitted,



                                             /s/ Christopher S. Johns
                                             Christopher S. Johns
                                             State Bar No. 24044849
                                             Christen Mason Hebert
                                             State Bar No. 24099898
                                             JOHNS & HEBERT PLLC
                                             14101 Highway 290 West, Suite 400A
                                             Austin, Texas 78737
                                             512-399-3150
                                             512-572-8005 fax
                                             cjohns@johnsandcounsel.com
                                             chebert@johnsandcounsel.com
                                             /s/ Timothy Cleveland
                                             Timothy Cleveland
                                             State Bar No. 24055318
                                             Austin H. Krist
                                             State Bar No. 24106170
                                             CLEVELAND | TERRAZAS PLLC
                                             4611 Bee Cave Road, Suite 306B
                                             Austin, Texas 78746
                                             512-689-8698
                                             tcleveland@clevelandterrazas.com
                                             akrist@clevelandterrazas.com
                                             /s/ Natalie F. Wilson
                                             Natalie F. Wilson
                                             State Bar No. 24076779
                                             LANGLEY & BANACK, INC.
                                             745 East Mulberry Avenue, Suite 700
                                             San Antonio, Texas 78212
                                             210-736-6600
                                             210-735-6889 fax
                                             nwilson@langleybanack.com




                                         8
20-05027-rbk Doc#250 Filed 04/21/21 Entered 04/21/21 17:28:19 Main Document Pg 9 of
                                        10



                                             Andrew R. Seger
                                             State Bar No. 24046815
                                             KEY TERRELL & SEGER
                                             4825 50th Street, Suite A
                                             Lubbock, Texas 79414
                                             806-793-1906
                                             806-792-2135 fax
                                             aseger@thesegerfirm.com
                                             Attorneys for Frank Daniel Moore and DMA
                                             Properties, Inc.




                                         9
20-05027-rbk Doc#250 Filed 04/21/21 Entered 04/21/21 17:28:19 Main Document Pg 10
                                      of 10



                                       CERTIFICATE OF SERVICE

         I hereby certify that on April 21, 2021, a true and correct copy of the above and foregoing
 instrument was served via the Court’s electronic transmission facilities on those parties registered
 for such notice and served via first class mail, postage prepaid on the parties below.

    Ronald J. Smeberg                                   Michael Black
    Charles John Muller, IV                             BURNS & BLACK PLLC
    111 W. Sunset                                       750 Rittiman Road
    San Antonio, TX 78209                               San Antonio, TX 78209
    ron@smeberg.com                                     mblack@burnsandblack.com
    john.muller@cjma.law
                                                        Jeffery Duke
    Counsel for KrisJenn Ranch, LLC,                    DUKE BANISTER MILLER & MILLER
    Krisjenn Ranch, LLC, Series Uvalde                  22310 Grand Corner Drive, Suite 110
    Ranch, KrisJenn Ranch, LLC, Series                  Katy, TX 77494
    Pipeline Row                                        jduke@dbmmlaw.com

                                                        Counsel for Longbranch Energy, LP
    Ronald J. Smeberg                                   Shane P. Tobin
    THE SMEBERG LAW FIRM, PLLC                          OFFICE OF THE U.S. TRUSTEE
    2010 W Kings Hwy                                    903 San Jacinto Blvd, Room 230
    San Antonio, TX 78201-4926                          Austin, Texas 78701
    ron@smeberg.com                                     shane.p.tobin@usdoj.gov

    Counsel for Black Duck Properties, LLC              United States Trustee
    William P Germany                                   John Terrill
    BAYNE, SNELL & KRAUSE                               12712 Arrowhead Lane
    1250 N.E. Loop 410, Suite 725                       Oklahoma City, OK 73120
    San Antonio, TX 78209
    wgermany@bsklaw.com                                 Third Party-Defendant, pro se

    Counsel for Larry Wright
    Laura L. Worsham
    JONES, ALLEN & FUQUAY, L.L.P.
    8828 Greenville Avenue
    Dallas, TX 75243
    lworsham@jonesallen.com

    Counsel for McLeod Oil, LLC

                                                                /s/ Natalie F. Wilson
                                                                Natalie F. Wilson



                                                   10
